Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 7/30/21, the Applicant amended claim 1, 3, 8, 9, 11, 15, 19, 21, 25, canceled claim 2, and argued the claims previously rejected in the Office Action dated 4/29/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 12, 14, 16, 19, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, United States Patent No. 7249117, in view of Knight et al., United States Patent No. 8645378 (hereinafter “Knight”), and in further view of Liang et al., United States Patent 9613004 (hereinafter “Liang”), Tanibuchi et al. United States Patent No. 6685565 (hereinafter “Tanibuchi”) and Abir, United States Patent No. 8874431.
Claim 1:
	
wherein the system has no previous information associated with the name (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the first concept requires no generation of structured data (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
the system having no previous information associated with the word (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the second concept requires no generation of structured content (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
identifying, via the processor, a relationship between the first concept and the second concept, the relationship based on (1) a number of documents from a plurality of documents that include at least one aspect of the first concept and at least one aspect of the second concept (see column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. The number of documents found define the relationship; and
outputting a visual representation of the relationship to a display (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention. 

Estes fail to teach the entities being received from the user and derivations of the concepts. 
	
Knight discloses:
receiving, at a system, from a user, a name of an entity (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
forming, via the processor, a first concept using the name of the entity (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
receiving, at the system, from a user, a word which is distinct from the name of the entity (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
 forming, via the processor, a second concept using the word and the plurality of associated words (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
outputting a visual representation of the relationship to a display, the visual representation identifying the number of documents which include at least one aspect of the first concept and at least one aspect of the second concept (figure 3 and 6). Knight teaches outputting a visual representation of the relationship to a display and identifying the number of documents have each concept within it.



Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Liang discloses:
identifying, via a processor, a plurality of derivations of the name of the entity (see column 9 lines 62 – column 10 line 3). Liang teaches identifying a plurality of derivations of the name of the entity;
identifying, via the processor, a plurality of pseudo-names of the entity (see column 16 lines 62 – column 17 line 12). Liang teaches identifying a plurality of pseudo-names of the entity;
identifying, via the processor, a plurality of associated words for the word (see table 5 and column 11 lines 27-40). Liang teaches identifying a plurality of associated words for the word;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include identifying derivation and associated words corresponding to the entity for the purpose being user friendly and efficiently identifying all entities in documents, as taught by Liang.

Tanibuchi discloses:
wherein the visual representation comprises a line between the first concept and the second concept, the line having a thickness indicative of the number of documents (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Abir discloses:
identifying, via the processor, a relationship between the first concept and the second concept, the relationship based on: (2) co-occurrences of the first concept and the second concept within a user-defined proximity within the plurality of documents (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between the two words/ideas;

 

Claim 3:
	Estes fails to expressly disclose a user defined proximity.

	Abir discloses:
wherein the user-defined proximity is within the same paragraph (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between the two words/ideas.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

Claim 4:
	
wherein the relationship is based on a first document from the plurality of documents and a second document from the plurality of documents that include the first concept and the second concept, wherein (1) the first document includes a first text string in a first unstructured data object from the first concept and a first text string in a first unstructured data object from the second concept, and (2) the second document includes a second text string in a second unstructured data object from the first concept and a second text string in a second unstructured data object from the second concept (see column 15 lines 42-47). Estes teaches a relationship based on a first and second document both having the first and second concept in them. Each document containing the text string of each concept.

Claim 5:
	Estes discloses:
wherein the first text string in the first unstructured data object from the first concept is different than the second text string in the second unstructured data object from the first concept (see column 15 lines 42-47). Estes teaches the concepts are different text strings. 

Claim 6:
	Estes discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept; 
determining a relationship between the first concept and the third concept, the relationship based on a number of documents from the plurality of documents that include the first concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the third concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a third concept. The relationship is determined based on the selected concepts;
identifying a second relationship between the first concept, the second concept, and the third concept, the second relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, the at least one aspect of second concept, and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
determining a fourth relationship between the first concept, the second concept, and the third concept, the fourth relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one of the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and ; and
outputting the visual representation, additional graphics associated with the second relationship, the third relationship, and fourth relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention.

Knight discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
forming, via the processor, a third concept using the additional word (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Liang discloses:
identifying, via the processor, an additional plurality of associated words for the additional word (see table 5 and column 11 lines 27-40). Liang teaches identifying a plurality of associated words for the word;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting concepts for analysis for the purpose being user friendly and efficiently searching concepts of interest, as taught by Liang.

Claim 7:
	Estes discloses:
wherein the relationship between the first concept, the second concept, and the third concept is based on the number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Claim 8:
	
the system has no information associated with the first concept, second concept or third concept (see column 11 lines 24-52). Estes teaches a system having no previous information associated with concepts.
performing no generation of structured data associated with the first concept, second concept, or the third concept (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
performing no data cleansing with respect to the first concept, the second concept and the third concept; performing no indexing with respect to the first concept, the second concept and third concept (see column 3 line 65 – column 4 line 17). Estes teaches performing no cleansing or indexing for the concepts.
determining, via a processor, a multilink relationship between the first concept, the second concept and the third concept, the multilink relationship indicating (1) strength of a relationship between the first concept and the second concept, and (2) a strength of a second relationship between the first concept and third concept, (3) a strength of a third relationship between the second concept and the third concept, and (4) a strength of a fourth relationship between the first concept, the second concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the concepts and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
displaying a visual representation indicative of the multilink relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation 

Knight discloses:
receiving, at a system, from a user, a first concept (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
receiving, at a system, from a user, a second concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
receiving, from a user, a third concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
the multilink relationship based on (1) a number of document from a plurality of document that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one aspect of the third concept  (figure 3 and 6). Knight teaches outputting a visual representation of the relationship to a display and identifying the number of documents have each concept within it.


Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.


wherein the strength of the multilink relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of concepts associated with a given relationship; and wherein the visual representation of the multilink relationship comprises a first line between the first concept and the second concept a second line between the first concept and the third concept a third line between the second concept and the third concept and a series of lines uniting the first concept the second concept and the third concept each line in the first line, second line, third line, and series of lines having a thickness indicative of a number of documents of each respective relationship. (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness indicative of the number of documents between each relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 


 (2) co-occurrences of the first concept, the second concept, and the third concept within a user-defined proximity within the plurality of documents (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between words/ideas;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include identifying relationships between ideas based on user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

Claim 9:
	Estes, Knight and Liang fail to disclose a numerical value indicative of a number of documents.

	Tanibuchi discloses:
wherein the strength of the multilink relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of concepts associated with a given relationship; wherein the visual representation of the multilink relationship displays the number documents of each respective relationship (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness between the characters indicative of the number of quantitive measure between each relationship.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Claim 12, 14:
	Estes discloses:
wherein the strength of the first relationship, the second relationship, the third relationship, and the fourth relationship is determining using matching text between a plurality of document and is based on a number of documents from a plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches 

Claim 15:
	Although Claim 15 is a non-transitory computer readable medium claims, it is interpreted and rejected for the same reasons as Claim 1. 

Claim 16:
	Estes discloses:
wherein the strength of the relationship is based on a predetermined proximity of the at least one aspect of the first concept and the at least one aspect of the second concept within the plurality of documents (see column 11 lines 53 - column 12 lines 21 and column 15 lines 42-47). Estes teaches a visual representation of the relationship of the documents such as a concept graphs based on the number of documents that contain the concepts in proximity, which are the standard output Estes' invention;

Claim 19:
	Estes discloses:
displaying a third concept, the third concept being defined by a presence of the first concept and the second concept in a document (see column 15 lines 42-67). Estes teaches entering a plurality of concepts defined by terms or phrases that 

Claim 21:
	Although Claim 21 is a system claim it is interpreted and rejected for the same reasons as Claim 1. 

Claim 24:
Knight discloses:
wherein the visual representation comprises illustrates additional concepts related to the first concept and the second concept (see column 4 lines 31-39). Knight displaying related concepts.

Claim 25:
	Estes discloses:
wherein the relationship and visual representation are respectively based on the number document from a plurality of document that include the first concept, second concept (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Estes fails to expressly the user-defined proximity of concepts.

Abir discloses:
 wherein the relationship is based on documents that include the concepts within a user-defined proximity (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between words/ideas;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include identifying relationships between ideas based on user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang, Tanibuchi and Abir, in view of Kawai et al., United States Patent Publication 2005/0022106 (hereinafter “Kawai”), in further view of Eick et al., United States Patent No. 5596703 (hereinafter “Eick”).
Claim 11:
	Estes, Knight, Liang, Tanibuchi and Abir fail to expressly disclose a visual relationship of multiple concepts based on the number of documents and using a shade of a color indicative of the number of document for each relationship. 

	
wherein the visual representation of the multilink relationship illustrates the strength of the first relationship, the second relationship, third relationship, and the fourth relationship is displayed indicative of a number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts; 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by the prior arts to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the number of document in a relationship between the concepts, as taught by Kawai.

Estes, Knight, Liang, Tanibuchi and Kawai fail to expressly disclose a display of a relationship using colors to be indicative of a value.

	Eick discloses:
wherein the relationship is displayed using a shade of a color indicative of a number for the relationship (see column 5 lines 6-42). Eick teaches the relationship is displayed using colors which are indicative of a value. Based on a values, the color is determined.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang, . 

Claims 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang and Tanibuchi, in view of Kawai et al., United States Patent Publication 2005/0022106 (hereinafter “Kawai”).
Claim 17:
	Estes, Knight, Liang and Tanibuchi fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
displaying a numerical value indicative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by Estes, Knight, Liang, Tanibuchi and Abir to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the relationship between the concepts, as taught by Kawai.

Claim 22:
	Estes, Knight, Liang, Tanibuchi and Abir fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
wherein the visual representation comprises a numerical value representative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by the prior arts to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the number of document in a relationship between the concepts, as taught by Kawai.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang, Tanibuchi and Abir, in view of Dexter et al., United States Patent Publication 2009/0216736 (hereinafter “Dexter”).
Claim 18:
	Estes, Knight, Liang, Tanibuchi and Abir fail to expressly disclose a corpus of a document and also access to the full document.

	Dexter discloses:
displaying a corpus from the number of documents (see figure 12C). Dexter returns documents portions and access to the full documents in response to satisfying a search for a plurality of keywords or concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang, Tanibuchi and Abir to include displaying the documents as the result of a relationship between documents having the keywords for the purpose of efficiently returning documents and portions of document of relevance related to the defined search, as taught by Dexter. 

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Liang, Tanibuchi and Abir, in view of Mori et al., United States Patent Publication 2005/0125400 A1 (hereinafter “Mori”).
Claim 26-27:
	Estes, Knight, Liang, Tanibuchi and Abir fail to expressly disclose a corpus of a document and also access to the full document.

	Mori discloses:
wherein the relationship is further based on a recognition of a subject-predicate/predicate-object relationship present within natural language portion of the first concept and the second concept; (see paragraphs [0011] and [0012]). 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Liang, Tanibuchi and Abir to include using subject-predicate-object relationships of text to further define relationships for the purpose of efficiently utilizing natural language processing of text without the user performing any complicated functions (see paragraphs [0008] and [0009]), as taught by Mori. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 regarding a “user-defined proximity” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter of “user-defined proximity” specifically challenged in the argument. Examiner found new art to teach the amended claim language. 

Applicant's arguments with respect to claims 17 and 22 have been fully considered but they are not persuasive. 
Claim 17, 22:
	Applicants argue Kawai, in combination with Estes, Knight, Liang, and Tanibuchi fails to correct the deficiencies of Estes, Knight, Liang, and Tanibuchi noted above. For example, Kawai fails to disclose “identify a relationship between the first concept and the second concept, the relationship based on: (1) a number of documents from a plurality of documents that include at least one aspect of the first concept and at least one aspect of the second concept; and (2) co-occurrences of the first concept and the second concept within a user- defined proximity within the plurality of documents,” as recited in claim 15, from which claims 17 and 22 depend.
	The Examiner disagrees. 
	Kawai is not used to teach the references of Claim 15. 
Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. The number of documents found define the relationship (see column 16 lines 4-14). In particular, Estes teaches each link from a concept to a document, may be weighted proportionate to the others. In addition, each one of the terminal nodes may have links to the source document(s) in which the concept link occurred. Thus, Estes teaches “the relationship based on: (1) a number of documents from a plurality of documents that include at least one aspect of the first concept and at least one aspect of the second concept”.
The Examiner introduces new art, Abir to teach “(2) co-occurrences of the first concept and the second concept within a user- defined proximity within the plurality of documents”. Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between words/ideas (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Thus, the combination of Estes, Knight, Liang, Abir and Tanibuchi disclose the limitations of claim 15.

Claims 11, 18, 26 and 17:
	Eick, in combination with Estes, Knight, Liang, and Tanibuchi fails to correct the deficiencies of Estes, Knight, Liang, and Tanibuchi noted above. Dexter, in combination with Estes, Knight, Liang, and Tanibuchi fails to correct the deficiencies of Estes, Knight, Liang, and Tanibuchi noted above. Mori, in combination with Estes, Knight, Liang, and Tanibuchi fails to correct the deficiencies of Estes, Knight, Liang, and Tanibuchi noted above. Accordingly, the rejection of claims 11, 18, 26 and 27 should be withdrawn.
	The Examiner disagrees. 
	See the reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/5/21